Atkinson, J.

1. The evidence introduced at the last trial wais not materially or substantially different from that which appeared in the record when this case was here at the March term, 1894 (94 Ga. 714), and it was then adjudicated that under that evidence and the law applicable, the defendant in error was entitled to a verdict for the land in controversy. It results that the trial judge did not err, when the case came on for another hearing, in directing the jury to find accordingly.
2. There was nothing in the exceptions to the auditor’s report which authorized a trial of Mrs. Carr’s claim against the 'executors of John Neal for money alleged to .have been paid by her to their testator upon her husband’s debts, and therefore no such trial could have been lawfully had. Judgment affirmed.